Citation Nr: 0305601	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-18 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left femoral neuropathy 
as secondary to service connected right postoperative 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1980.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  


FINDING OF FACT

Left femoral neuropathy is shown to have been caused by 
surgical repair in April 1993 of service connected right 
postoperative inguinal hernia.  


CONCLUSION OF LAW

Left femoral neuropathy is proximately due to or the result 
of service connected right postoperative inguinal hernia.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Secondary Service Connection

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The veteran contends 
that his current left femoral neuropathy is secondary to the 
service-connected right recurrent inguinal hernia, in 
postoperative status.  For the reasons and bases set forth 
below, the Board grants service connection for left femoral 
neuropathy.

Service connection has been in effect for right postoperative 
inguinal hernia effective from the day following the 
veteran's service discharge.  This disability has been 
evaluated as 30 per cent disabling effective from June 1993.

Clinical records from a state government medical facility 
show that the veteran had developed a recurrent right 
inguinal hernia in March 1993.  The veteran was hospitalized 
at Memorial Medical Center in April 1993 with a history of 5 
or 6 repairs of right inguinal hernia.  He reportedly had 
noticed a bulge and pain over the previous few weeks.  On 
physical examination, there was a bulge in the scar of the 
right lower quadrant.  The left side was described as 
"okay."  The impression was recurrent right inguinal 
hernia.  A properitoneal repair on the right was planned.  
This procedure was performed through a midline incision.  
There was a portion of the bladder involved with the hernia 
sac and a rent in the dome of the bladder was repaired.  A 
Foley catheter was placed.  The surgical report showed a 
properitoneal repair of inguinal hernia with mesh for a right 
recurrent inguinal hernia and the findings included the 
comment that there was no direct evidence of a recurrent 
hernia on the left side.  His postoperative course was termed 
smooth.  The only complaint was left thigh numbness.  The 
final diagnosis was right recurrent inguinal hernia.  

State government clinical records show that the veteran was 
referred to a consultant in neurology in April 1994 for 
complaints of left thigh numbness following the April 1993 
surgical procedure.  Left thigh atrophy and decreased 
sensation were shown.  In June 1994, the neurology consultant 
presented a history of the veteran's numbness and loss of 
muscle bulk of the left lower extremity following the April 
1993 surgical procedure.  The impression from the neurologic 
examination was possible entrapment neuropathy, left side, 
probably the femoral nerve.  Electrodiagnostic tests were 
scheduled in July 1994, and confirmed left femoral 
neuropathy.  

In October 1994, Jeffrey H. Oppenheimer, M.D., neurosurgeon, 
reported his impression that the veteran had left femoral 
neuropathy secondary to injury or scarring from his 
herniorrhaphies.  These included 8 on the right and 1 on the 
left.  

In January 1995, William A. Friedman, M.D., neurosurgeon, 
reported that the veteran had undergone hernia repair in 
April 1993 that involved the placement of mesh from hip to 
hip.  Although the right inguinal hernia was repaired, he had 
awakened following the surgery with left-sided femoral 
neuropathy characterized by pain, weakness, and numbness.  
The impression was complete traumatic femoral neuropathy.  

VA outpatient treatment records show, in January 2001, that 
the veteran had the complication following right inguinal 
hernia repair surgery in April 1993 of left traumatic femoral 
neuropathy with muscle weakness and foot drop requiring a 
brace.  It was specifically noted that left femoral nerve 
trauma was attributed to right inguinal hernia mesh surgery.  

On a VA examination in March 2001, postoperative right 
inguinal hernia repair with left femoral neuropathy secondary 
to that repair, probably from adhesions and femoral 
entrapment, was diagnosed.  

Pursuant to a VA referral to a neurologist and 
neurodiagnostics specialist, a March 2001 report was received 
indicating that the veteran started to have left lower 
extremity problems following the April 1993 right inguinal 
hernia repair.  Left femoral neuropathy and more, suggested 
by weak dorsiflexion of the left foot and left leg atrophy 
below the knee, was the impression.  

The medical opinions of record show that the veteran's 
surgery in April 1993 was for his service connected right 
postoperative inguinal hernia and that that surgical 
procedure, in particular, induced left femoral neuropathy.  
Accordingly, the requirements of secondary service connection 
are met.  

II. VCAA

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA also has the duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, as reflected by a letter 
sent to the veteran in July 2001, and the RO's exhaustive 
development of the evidence, these duties have been met.  


ORDER

Service connection for left femoral neuropathy as secondary 
to service-connected right inguinal hernia in postoperative 
status is granted.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  
?	2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

